DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,757,344 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Bollinger (Reg. No. 65,711) on 11/17/2021.

The claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 10/29/2021.)

3. (Currently Amended) An imaging method 
taking, by a video input unit, an image of an object to generate an image signal of the object; 
generating, by a video signal processor, a taken image of the object based on the image signal; 

detecting, by a controller, motion information of the object based on the image signal; 
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof; 
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other, and 
taking, by the video input unit, an image of the object multiple times so as to differentiate an exposure amount thereof based on the motion information and the light quantity, 
wherein the video input unit includes: 
a first video input unit provided with a first imaging device for first resolution; 
a second video input unit provided with a second imaging device for the first resolution; and 
a resolution converter configured to convert resolution of each of the first imaging device and the second imaging device, 
wherein the controller is configured to: 
compare magnitude of the motion information with a third motion threshold value; 
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the third motion threshold value; 
cause the video signal processor to generate the HDR synthetic image with the first resolution; 
compare the light quantity with a first light quantity threshold value and a second light quantity threshold value, which is larger than the first light quantity threshold value, in a case where it is determined that the magnitude of the motion information is equal to or more than the third motion 

cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the light quantity exceeds the second light quantity threshold value; 
cause the video signal processor to generate the HDR synthetic image with the first resolution; 
cause the resolution converter to convert the resolution of the second imaging device into second resolution in a case where it is determined that the light quantity is equal to or more than the first light quantity threshold value and is equal to or less than the second light quantity threshold value; 
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the resolution converter to convert resolution of the image signal generated by the first video input unit into the second resolution; 
cause the resolution converter to convert resolution of the image signal generated by the second video input unit into the first resolution; 
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution; 
cause the resolution converter to convert resolution of each of the first imaging device and the second imaging device into the second resolution in a case where it is determined that the light quantity is less than the first light quantity threshold value; 
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof; and 
cause the video signal processor to generate the HDR synthetic image with the second resolution.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record Uliyar et al. (US 2017/0352136 A1, cited by applicant) discloses an imaging method comprising:
taking, by a video input unit (Fig.2: camera module 210 including first camera 212 and second camera 214), an image of an object to generate an image signal of the object (Fig.7A; [0067]: step 702 – receive two or more burst images corresponding to a scene captured by a first camera, the two or more burst images associated with a first exposure time; wherein the two or more burst images corresponds to the claimed image of an object);
generating, by a video signal processor (Fig.2: processor 202), a taken image of the object based on the image signal ([0028]: “An example of the processor 202 may include the controller 108.”  [0021]: the controller 108 may include digital signal processor devices, analog to digital converters, etc.);
detecting, by a controller (Fig.2: processor 202), motion information of the object based on the image signal (Fig.7A; [0067]: steps 706 and 708: checks “if the at least one moving object is present in the scene or not. If the presence of at least one moving object is determined at 706, then 708 is performed. At 708, one or more portions of the scene associated with the at least one moving object are identified”; wherein the one or more portions of the scene associated with the at least one moving object corresponds to the claimed motion information of the object);
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof (Fig.7A: step 710, which is similar to step 606 in Fig.6; [0067] and [0058]: “provide information related to the one or more portions of the scene to a second camera, the second camera configured to capture single exposure images associated with a second exposure time, the second exposure time greater than the first exposure time”);
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other ([0051]: “In another illustrative example, low dynamic range (LDR) images are aligned to a reference image before combining them into a high dynamic range (HDR) image (i.e. the secondary image)”).

Prior art of record Zhang et al. (US 2014/0071245 A1) discloses wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution (Fig.3; [0030]: camera 302a); and
a second video input unit provided with a second imaging device for second resolution, the second resolution being lower than the first resolution (Fig.3: camera 302b; [0030]: camera 302b has a lower resolution than camera 302a).

However, none of the prior art discloses or reasonably suggests: “wherein the controller is configured to:
compare magnitude of the motion information with a first motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the first motion threshold value; and
cause the video signal processor to generate the HDR synthetic image with the first resolution, and
wherein, in a case where it is determined that the magnitude of the motion information is equal to or more than the first motion threshold value, the controller is configured to:
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the video signal processor to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the video signal processor to convert resolution of the image signal generated by the second video input unit into the first resolution; and
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution.”

Claim 2 is allowable as being dependent from claim 1.

With regard to independent claim 3, the prior art of record Uliyar et al. (US 2017/0352136 A1, cited by applicant) discloses an imaging method comprising:
taking, by a video input unit (Fig.2: camera module 210 including first camera 212 and second camera 214), an image of an object to generate an image signal of the object (Fig.7A; [0067]: step 702 – receive two or more burst images corresponding to a scene captured by a first camera, the two or more burst images associated with a first exposure time; wherein the two or more burst images corresponds to the claimed image of an object);
generating, by a video signal processor (Fig.2: processor 202), a taken image of the object based on the image signal ([0028]: “An example of the processor 202 may include the controller 108.”  [0021]: the controller 108 may include digital signal processor devices, analog to digital converters, etc.);
detecting, by a controller, motion information of the object based on the image signal (Fig.7A; [0067]: steps 706 and 708: checks “if the at least one moving object is present in the scene or not. If the presence of at least one moving object is determined at 706, then 708 is performed. At 708, one or more portions of the scene associated with the at least one moving object are identified”; wherein the one or more portions of the scene associated with the at least one moving object corresponds to the claimed motion information of the object);
taking, by the video input unit, an image of the object based on the motion information multiple times so as to differentiate an exposure amount thereof (Fig.7A: step 710, which is similar to step 606 in Fig.6; [0067] and [0058]: “provide information related to the one or more portions of the scene to a second camera, the second camera configured to capture single exposure images associated with a second exposure time, the second exposure time greater than the first exposure time”);
generating, by the video signal processor, an HDR synthetic image of the object based on a plurality of image signals whose exposure amounts are different from each other ([0051]: “In another illustrative example, low dynamic range (LDR) images are aligned to a reference image before combining them into a high dynamic range (HDR) image (i.e. the secondary image)”),
wherein the video input unit includes:
a first video input unit provided with a first imaging device for first resolution (Fig.2: first camera 212);
a second video input unit provided with a second imaging device for the first resolution (Fig.2: second camera 214); and


Prior art of record Jasinski et al. (US 2012/0201426 A1, cited by applicant) discloses measuring, by a light quantity sensor, light quantity of periphery ([0085]: “a dedicated light sensor can be used to estimate the scene brightness”);
taking, by the video input unit, an image of the object multiple times so as to differentiate an exposure amount thereof based on the motion information and the light quantity ([0085]: “A determine image capture settings step 340 determines image capture settings 345 responsive to the motion velocity 325, together with a scene brightness 335…”  “The image capture settings 345 can include … the exposure time setting 255…”).

Prior art of record Zhang et al. (US 2014/0071245 A1) discloses a resolution converter configured to convert resolution of each of the first imaging device and the second imaging device ([0032]: “Control module 304 may be operable to down sample or scale an image captured by a higher resolution camera (e.g., camera 302a) to the resolution of the lower resolution camera (e.g., camera 302b)”).

However, none of the prior art discloses or reasonably suggests: “wherein the controller is configured to:
compare magnitude of the motion information with a third motion threshold value;
cause the first video input unit to take an image of the object in succession so as to differentiate an exposure amount thereof in a case where it is determined that the magnitude of the motion information is less than the third motion threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
compare the light quantity with a first light quantity threshold value and a second light quantity threshold value, which is larger than the first light quantity threshold value, in a case where it is determined that the magnitude of the motion information is equal to or more than the third motion threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof in a case where it is determined that the light quantity exceeds the second light quantity threshold value;
cause the video signal processor to generate the HDR synthetic image with the first resolution;
cause the resolution converter to convert the resolution of the second imaging device into second resolution in a case where it is determined that the light quantity is equal to or more than the first light quantity threshold value and is equal to or less than the second light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof;
cause the resolution converter to convert resolution of the image signal generated by the first video input unit into the second resolution;
cause the resolution converter to convert resolution of the image signal generated by the second video input unit into the first resolution;
cause the video signal processor to generate the HDR synthetic image with the first resolution and the HDR synthetic image with the second resolution;
cause the resolution converter to convert resolution of each of the first imaging device and the second imaging device into the second resolution in a case where it is determined that the light quantity is less than the first light quantity threshold value;
cause the first video input unit and the second video input unit to take an image of the object at the same time so as to differentiate exposure amounts thereof; and
cause the video signal processor to generate the HDR synthetic image with the second resolution.”

Claim 4 is allowable as being dependent from claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696